Citation Nr: 0922309	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include a Grade I systolic murmur.

2.  Entitlement to service connection for residuals of 
carcinoma of the prostate, status post-prostatectomy, claimed 
as secondary to Agent Orange herbicide exposure.

3.  Entitlement to service connection for back and neck 
disorders.

4.  Entitlement to an increased disability evaluation for a 
service-connected hiatal hernia, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 
and from December 1955 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

In July 2006, the Veteran appeared and testified before the 
undersigned Veterans Law Judge.  A transcript is of record.

This matter was remanded by the Board in November 2006 for 
further evidentiary and procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of carcinoma of the prostate, status post-prostatectomy, 
claimed as secondary to Agent Orange herbicide exposure and 
entitlement to an increased evaluation for the Veteran's 
hiatal hernia, currently rated as 10 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A heart disorder, to include a Grade 1 systolic murmur, 
was not incurred in or aggravated by active military service.

2.  Back and neck disorders were not incurred in or 
aggravated by active military service.


CONCLUSIONS OF LAW

1.  A heart disorder, to include a Grade 1 systolic murmur 
was not incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008). 

2.  Back and neck disorders were not incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2001, 
June 2002, January 2003, and December 2006.  These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
Additionally, a December 2006 letter informed the Veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, Board hearing testimony, and lay statements are 
associated with the claims file. The Veteran was afforded VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claims when (1) the weight of the 
evidence supports the claims or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the Veteran's claims that the claims must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 




Heart Disorder

The Veteran seeks service connection for a heart disorder, to 
include a Grade I systolic murmur. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service treatment records indicate one notation of a Grade I 
apical systolic murmur without cardiomegaly in a July 1955 
discharge examination. The Veteran's July 1951 entrance 
examination, December 1955 re-enlistment examination, and 
August 1971 retirement examination are negative for any 
complaints, treatment, or diagnosis of a heart disorder, to 
include a systolic heart murmur.

Private medical records dated from April 1997 to July 2007 
associated with the file indicate diagnoses of ischemic heart 
disease, coronary artery disease, atrial fibrillation, aortic 
regurgitation, hypertension, and cardio arrhythmia.  
Additionally, these records indicate the Veteran is status 
post angioplasty and pacemaker placement.

In a May 2003 VA examination, the examiner noted the Veteran 
had a history of a Grade 1 systolic murmur without 
significant cardiomegaly.  The examiner stated he was unable 
to determine if the cardiac murmur noted in the July 1955 
examination was related to a current diagnosis of coronary 
artery disease and atrial fibrillation. The examiner opined 
the cardiac murmur could possibly be related to the aortic 
regurgitation; no mention was found for related rheumatic 
fever/rheumatic heart disease.

In June 2008, the Veteran underwent a VA examination and 
reported that he was diagnosed with hypertension ten years 
ago, had a heart attack two years ago, and underwent a 
cardiac catheterization with stent placement. Additionally, 
the Veteran reported that he underwent pacemaker placement 
due to bradycardia. The Veteran was diagnosed with coronary 
artery disease with status post-stent placement.  

The examiner reported he carefully reviewed the Veteran's 
claims file. He stated that upon examination of the Veteran, 
he could not find a systolic murmur. The examiner opined the 
Veteran's Grade 1 systolic murmur noted in the service 
treatment records was more likely a congenital or a simple 
benign heart murmur. The examiner stated there was no medical 
literature or data which supported the Veteran's current 
heart conditions (coronary artery disease status post stent 
as well as bradycardia status post pacemaker placement) were 
caused or aggravated by the Veteran's Grade 1 systolic murmur 
of the heart. 

The examiner stated a Grade 1 systolic murmur was not a risk 
factor for coronary artery disease. The examiner reported 
risk factors for bradycardia/sinus arrest of this Veteran 
were multifactorial including lanoxin, diltiazem, and 
metoprolol [medications] but not due to a Grade 1 systolic 
murmur. Risks factors for coronary artery disease were 
smoking, hypertension, hyperlipidemia, male sex, family 
history, and a sedentary life style, but not due to a Grade 1 
systolic murmur.

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claims of a heart 
disorder, to include a Grade I systolic murmur, nor is there 
any competent medical evidence indicating a diagnosis of a 
heart disorder within one year of the Veteran's separation 
from active duty. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the Veteran's claim of 
a heart disorder to any event or incident during active 
military duty.

As to the May 2003 VA examiner's opinion that he was unable 
to determine if the Veteran's systolic murmur was related to 
the current diagnosis of coronary artery disease, the VA 
examiner stated the murmur "could possibly" be related to 
aortic regurgitation. In this respect, the examiner's 
comments are speculative. For the Board to conclude that the 
Veteran's disorder had its origin during military service in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility. 38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service. Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

Furthermore, the claim for service connection for chronic 
disability manifested as or by a heart murmur fails because 
there is no competent evidence of record that the Veteran's 
claimed heart murmur causes or is a chronic disability, and 
without a current disability, service connection cannot be 
granted. Additionally, the June 2008 VA examiner found no 
heart murmur. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of a heart disorder, 
to include a grade I systolic murmur, within the first post-
service year.

Further, there is no medical evidence illustrating the 
Veteran's claimed heart murmur increased in severity or was 
aggravated during the Veteran's period of service. Although 
the Veteran was noted to have a heart murmur, his 1971 
separation examination diagnosed no cardiac abnormalities. 
Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1987); see also 
Verdon v. Brown, 8 Vet. App. 529 at 538 (1996).

There additionally is no evidence of continuity of 
symptomatology. The first notation of a heart disorder 
associated with the record is dated in 1997 private medical 
records accompanied with a claim for service connection, 
approximately 25 years after the Veteran's final separation 
from service. This gap in evidence constitutes negative 
evidence that tends to disprove the Veteran's claim that the 
Veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

The Board does not doubt the sincerity of the Veteran's 
belief that he has a heart disorder, to include a grade I 
systolic murmur as a result of his service. As a lay person 
without the appropriate medical training and expertise, 
however, he is not competent to provide a probative opinion 
on a medical matter. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Moreover, the 2008 VA examiner, after review of the veteran's 
file and examination, stated there was no medical literature 
or data which supported the Veteran's current heart 
conditions (coronary artery disease status post stent as well 
as bradycardia status post pacemaker placement) were caused 
or aggravated by the Veteran's Grade 1 systolic murmur of the 
heart.  The examiner stated a Grade 1 systolic murmur was not 
a risk factor for coronary artery disease. The examiner 
reported risk factors for bradycardia/sinus arrest of this 
Veteran were multifactorial including lanoxin, diltiazem, and 
metoprolol [medications] but not due to a Grade 1 systolic 
murmur. Risks factors for coronary artery disease were 
smoking, hypertension, hyperlipidemia, male sex, family 
history, and a sedentary life style, but not due to a Grade 1 
systolic murmur.

The Board finds that the 2008 VA examination considered 
together with all the evidence of record to be more 
persuasive.  The examiner reviewed the claims file including 
the Veteran's service treatment records, private medical 
records, Veteran's statements, and 2003 VA examination and 
provided an opinion based on medical data and information 
pertaining to risk factors.  The examiner specifically found 
that there were no medical data indicating that a Grade 1 
systolic murmur was a risk factor for coronary artery 
disease.  The examiner noted that there was family history of 
heart problems, that the Veteran had hypertension and 
hyperlipidema, that he previous smoked, and that he led a 
sedentary lifestyle. The examiner noted that these werer all 
risk factors for coronary artery disease.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a heart disorder, to include a 
grade I systolic murmur, and the benefit-of-the-doubt rule is 
not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).

Back and Neck Disabilities

The Veteran filed a claim in November 2001 for entitlement to 
service connection for back and neck disabilities due to an 
in-service automobile accident.  Having carefully considered 
the claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

The Veteran's service treatment records indicated the Veteran 
reported low back pain in December 1970.  The Veteran's 
service treatment records indicated he reported some 
stiffness in his neck at his August 1971 retirement 
examination. The Veteran self-reported on the retirement 
examination that he did not have any back problems.  The 
examiner noted a normal evaluation of the Veteran's spine.  

A private medical record dated January 1997 from Dr. GC  
reported the Veteran had a 10-15 year history of recurrent 
pain and stiffness of the cervical neck and low back pain. 
The examiner stated clinical and x-ray findings were 
compatible with multiple degenerative disc disease 
involvement of the cervical spine associated with early 
osteoarthritis, and early scoliosis of the lumbosacral spine. 

Private medical records dated from January 1997 to July 2007 
indicated complaints of back pain. 

In June 2008, the Veteran underwent a VA examination and 
complained of neck pain after an in-service automobile 
accident and he also reported lower back pain while serving 
overseas and picking up heavy equipment. X-ray studies 
indicated disc space narrowing at C3-C7 with significant 
osteophyte formation. X-ray studies of the thoracolumbar 
spine revealed disc space narrowing at L5-S1 with osteophyte 
formation noted with calcification of the anterior 
longitudinal ligament. The examiner diagnosed the Veteran 
with degenerative changes of the cervical spine with disc 
space narrowing from C3-C7 and degenerative disc disease of 
the lumbosacral spine with disc space narrowing at L5-S1.

The examiner stated the Veteran's present diagnosis of 
degenerative changes of the cervical spine as well as 
lumbosacral spine was not caused by or aggravated by his back 
and neck disorder found in active service. The examiner noted 
the Veteran had some stiffness in the neck when he sustained 
the accident in service. The Veteran also was diagnosed with 
an acute lumbar strain while in active service. The examiner 
stated the Veteran's neck stiffness as well as his lumbar 
strain was an acute and self-limiting condition. The Veteran 
had no documented chronic neck and back disabilities while in 
service. The examiner stated it was more likely than not the 
Veteran's present diagnosis of degenerative disc disease of 
the cervical and lumbar spine were age related.

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claims of back 
and neck disabilities, nor is there any competent medical 
evidence indicating a diagnosis of back and neck disorders 
within one year of the Veteran's separation from active duty. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the Veteran's claims of back and 
neck disabilities to any event or incident during active 
military duty.

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of back and neck 
disabilities within the first post-service year.

There additionally is no evidence of continuity of 
symptomatology. The first notation of back and neck 
disabilities associated with the record is dated in a 1997 
private medical record and a subsequent 2001 claim for 
service connection, approximately 25-29 years after the 
Veteran's final separation from service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for back and neck disabilities and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

Service connection for a heart disorder, to include a Grade I 
systolic murmur, is denied.

Service connection for back and neck disorders is denied.


REMAND


The Board finds that the claims of an increased rating for a 
hiatal hernia and entitlement to service connection for 
residuals of carcinoma of the prostate, status post-
prostatectomy, claimed as secondary to Agent Orange herbicide 
exposure, must be remanded for additional notice and 
development in accordance with 38 C.F.R. § 3.159.

In regard to the Veteran's claim of an increased rating for 
his service-connected hiatal hernia, currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7346, the Veteran has not received notice in compliance with 
the recent Court of Appeals for Veterans Claims (Court) 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
In Vazquez-Flores, the Court ruled that adequate VCAA notice 
requires that VA notify the Veteran that, to substantiate 
such a claim: (1) the Veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life; (2) 
if the diagnostic code under which the Veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran; (3) 
the Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. The RO must notify the Veteran of this 
information.

The Veteran is seeking service connection for residuals of 
carcinoma of the prostate, status post-prostatectomy, claimed 
as secondary to Agent Orange herbicide exposure. The 
Veteran's medical records establish a current diagnosis of 
prostate cancer many years after service.  In general, VA 
regulations allow for presumptive service connection for 
Veterans suffering from prostate cancer who have been exposed 
to Agent Orange during service. 38 C.F.R. §§ 3.307(a)(1) and 
3.309(e) (2008).

The Veteran's claim is specifically based on the theory that 
service connection is warranted based on a special 
presumption regarding exposure to herbicide agents.  
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a Veteran was exposed to an herbicide agent, including 
Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include prostate cancer.

In this case, the Veteran asserts that he was exposed to 
Agent Orange while stationed in Thailand from 1970 to 1971 at 
the Udorn Royal Thai Airbase.

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea. VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n) directs that a 
detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's (DoD) inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged. If the exposure is not verified, a request 
should then be sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.

The Court has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding. See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1). In order to comply with the procedures as provided 
for in the manual, the RO must send a request for 
verification of the Veteran's possible Agent Orange exposure 
in Thailand. The Board concludes that this matter must be 
remanded for compliance with the procedures set forth in the 
VA Adjudication Manual.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC will advise the Veteran in 
compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Pursuant 
to Vazquez-Flores adequate notice 
requires that VA notify the Veteran 
that, to substantiate such a claim: (1) 
the Veteran must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on the 
Veteran's employment and daily life; 
(2) if the diagnostic code under which 
the Veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the Veteran demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on the 
Veteran's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the Veteran; (3) the 
Veteran must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the Veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.

2.	The RO/AMC should ensure all service 
personnel and service treatment records 
for the length of the Veteran's service 
are associated with the file. 

3.	Comply with the evidentiary development 
noted in VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(n), 
which directs that a detailed statement 
of the Veteran's claimed herbicide 
exposure be sent to the Compensation 
and Pension (C&P) Service via e-mail 
and a review be requested of the 
Department of Defense's (DoD) inventory 
of herbicide operations to determine 
whether herbicides were used or tested 
as alleged. If the exposure is not 
verified, a request should then be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for 
verification.

4.	After completion of the above, and any 
additional development of the evidence 
that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, and 
readjudicate the claims. If any benefit 
sought remains denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of 
the case, and afforded the opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


